DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4, Figures 4B and 7C and claims 1-3, 5, 6, 8-11, 13-17, 19, 20, 22, 23, 26 and 81-89 in the reply filed on May 20, 2022 is acknowledged.
Claims 4, 7, 12, 18, 21, 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 81 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (2016/0377874).

Regarding claim 81, Zhou et al. disclose: a laser delivery system for receiving and altering a numerical aperture of a radiation beam emitted by a beam source and focusing the radiation with the altered numerical aperture onto a workpiece, the system comprising: an optical fiber (beam delivery fiber) for transmitting the radiation beam from the beam source to a fiber exit plane; disposed at the fiber exit plane, an end cap (fiber end cap) for receiving the radiation beam from the optical fiber, the end cap having a flat entrance surface and a flat exit surface opposed to and spaced apart from the entrance surface (Fig. 1, [0056]); a lens (120) distinct from and disposed optically downstream of the exit surface of the end cap, the lens having a positive optical power (Fig. 1, [0056]); and a laser delivery head positioned to receive the radiation beam, the laser delivery head comprising (i) a collimator (110) for collimating the radiation beam, and (ii) disposed optically downstream of and distinct from the collimator, focusing optics (115) for focusing the radiation beam onto the workpiece (130) (Fig. 1, [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, 11, 13-17, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2016/0377874) in view of Snyder et al. (5,081,639).

Regarding claim 1, Zhou et al. disclose: an optical fiber (beam delivery fiber) configured to emit, at a fiber exit plane, a radiation beam having a numerical aperture ranging from a first numerical aperture (numerical aperture at the fiber exit plane) to a second numerical aperture (numerical aperture at any point downstream of the fiber exit plane) larger than the first numerical aperture (inherent for laser beam emitted from an optical fiber, the laser beam diverges as it exits the fiber and the numerical aperture increases; see Sousa (2005/0257708) ([0030]) as an example) (Fig. 1, [0056]); coupled to the optical fiber, a laser delivery head (100) configured to receive the radiation beam and containing a collimator (110) having a third numerical aperture less than the second numerical aperture (collimator numerical aperture is less than second numerical aperture if second numerical aperture is measured at a point downstream of the collimator) (Fig. 1, [0056]); and disposed optically downstream of the fiber exit plane and optically upstream of the collimator (110), an optical element (120) having positive optical power (Fig. 1, [0056]).
Zhou et al. do not explicitly disclose: optical element configured to reduce the numerical aperture of the radiation beam to a value less than the third numerical aperture.
Snyder et al. disclose: If the numerical aperture of a lens is greater than the numerical aperture of the source that the lens is collimating, then all light from the source can be collimated. On the other hand, if the numerical aperture of the lens is less than that of the source, then some of the light emitted from the source cannot be collimated, and may be lost or directed away. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou by designing the optical element to reduce the numerical aperture of the radiation beam to a value less than the numerical aperture of the collimator (third numerical aperture) in order for the collimator to collimate all the light from the fiber exit plane.

Regarding claim 3, Zhou as modified disclose: wherein the laser delivery head comprises, disposed optically downstream of and distinct from the collimator, focusing optics (115) for focusing the radiation beam onto the workpiece (130) (Zhou, Fig. 1, [0056]).

Regarding claim 5, Zhou as modified do not disclose: wherein the optical element comprises a lens having a center thickness greater than approximately 5 mm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical element comprising a lens having a center thickness value (Zhou, [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the center thickness of the optical element by routine experimentation.

Regarding claim 6, Zhou as modified do not disclose: wherein the optical element comprises a lens having a center thickness greater than approximately 10 mm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical element comprising a lens having a center thickness value (Zhou, [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the center thickness of the optical element by routine experimentation.

Regarding claim 8, Zhou as modified disclose: wherein the optical element comprises (i) a lens (tapered section with height h) and (ii) a transparent block (flat portion with height H) having a flat entrance surface and a flat exit surface opposite the entrance surface (Zhou, Fig. 2, [0058]).

Regarding claim 11, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 13, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 14, Zhou as modified disclose: wherein the second numerical aperture is greater than the first numerical aperture (collimator numerical aperture/first numerical aperture is less than second numerical aperture if second numerical aperture is measured at a point downstream of the collimator) (Zhou, Fig. 1, [0056]).

Regarding claim 15, Zhou as modified disclose: wherein the second numerical aperture is less than the first numerical aperture (collimator numerical aperture/first numerical aperture is greater than second numerical aperture if second numerical aperture is measured at a point upstream of the collimator) (Zhou, Fig. 1, [0056]).

Regarding claim 16, the apparatus of claim 3 discloses the claimed method (see the rejection of claim 3).

Regarding claim 17, Zhou as modified disclose: wherein the numerical aperture of the radiation beam is reduced via an optical element (120) having positive optical power (Zhou, Fig. 1, [0056]).

Regarding claim 19, the apparatus of claim 5 discloses the claimed method (see the rejection of claim 5).

Regarding claim 20, the apparatus of claim 6 discloses the claimed method (see the rejection of claim 6).

Regarding claim 22, the apparatus of claim 8 discloses the claimed method (see the rejection of claim 8).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2016/0377874) in view of Snyder et al. (5,081,639) and Graves et al. (2002/0047992).

Regarding claim 2, Zhou as modified do not disclose: wherein the collimator is translatable, within the laser delivery head, in a direction parallel to a propagation path of the radiation beam within the laser delivery head.
Graves et al. disclose: The collimating lens 28 preferably is adjustably movable along the optical axis O' ([0036], Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou as modified by designing the collimator to be translatable in a direction parallel to a propagation path of the radiation beam in order to adjust the amount of light that can be collimated.

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2016/0377874) in view of Snyder et al. (5,081,639) and Chann et al. (2012/0105968).

Regarding claim 10, Zhou as modified do not disclose:  further comprising a beam source for supplying the radiation beam to the optical fiber, the beam source comprising: one or more radiation sources emitting a plurality of discrete beams; focusing optics for focusing the plurality of beams onto a dispersive element; a dispersive element for receiving and dispersing the received focused beams; and a partially reflective output coupler positioned to receive the dispersed beams, transmit a portion of the dispersed beams therethrough as the radiation beam, and reflect a second portion of the dispersed beams back toward the dispersive element, wherein the radiation beam is composed of multiple wavelengths.
Chann et al. disclose: one or more radiation sources emitting a plurality of discrete beams; focusing optics for focusing the plurality of beams onto a dispersive element; a dispersive element for receiving and dispersing the received focused beams; and a partially reflective output coupler positioned to receive the dispersed beams, transmit a portion of the dispersed beams therethrough as the radiation beam, and reflect a second portion of the dispersed beams back toward the dispersive element, wherein the radiation beam is composed of multiple wavelengths (Fig. 1A, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou as modified by adding the beam source of Chann to supply the radiation beam to the optical fiber in order to output a beam composed of multiple wavelengths.

Regarding claim 26, the apparatus of claim 10 discloses the claimed method (see the rejection of claim 10).

Claims 82, 83, 85, 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2016/0377874).

Regarding claim 82, Zhou et al. do not disclose: wherein a center thickness of the lens is greater than approximately 5 mm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical element comprising a lens having a center thickness value (Zhou, [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the center thickness of the optical element by routine experimentation.

Regarding claim 83, Zhou et al. do not disclose: wherein a center thickness of the lens is greater than approximately 10 mm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical element comprising a lens having a center thickness value (Zhou, [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the center thickness of the optical element by routine experimentation.

Regarding claim 85, Zhou et al. disclose: a method of modifying a laser delivery system comprising (1) an optical fiber (beam delivery fiber) for transmitting a radiation beam emitted by a beam source to a fiber exit plane (Fig. 1, [0056]), and (ii) a laser delivery head for receiving the radiation beam from the optical fiber, the laser delivery head comprising a collimator (110) for collimating the radiation beam, wherein (A) the laser delivery head is configured to accept a radiation beam having a numerical aperture no greater than a maximum numerical aperture (maximum numerical aperture is numerical aperture of radiation beam after passing through optical element 120) (Fig. 1, [0056]), and (B) the beam source is configured to supply a radiation beam having a numerical aperture greater than the maximum numerical aperture (max numerical aperture of radiation beam will always be greater than numerical aperture accepted by laser delivery head because radiation beam can continue to diverge in the absence of an optical element), the method comprising: without replacing the collimator in the laser delivery head, disposing a lens (120) optically downstream of the end cap, the lens (i) having a positive optical power, and (iii) being configured to receive the radiation beam and reduce the numerical aperture thereof to a numerical aperture no greater than the maximum numerical aperture (Fig. 1, [0056]); and within the laser delivery head, maintaining an optical distance between the collimator and the fiber exit surface substantially unchanged notwithstanding the reduction of the numerical aperture of the radiation beam and the presence of the lens (distance between collimator 110 and fiber exit surface is unchanged) (Fig. 1, [0056]).
Zhou et al. do not disclose: (ii) having a center thickness larger than 5 mm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical element comprising a lens having a center thickness value (Zhou, [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the center thickness of the optical element by routine experimentation.

Regarding claim 87, Zhou et al. disclose: wherein the laser delivery system comprises an end cap (105) for receiving the radiation beam from the optical fiber at the fiber exit plane, the end cap having a flat entrance surface and, spaced apart from the entrance surface, a flat exit surface (Fig. 1, [0056]).

Regarding claim 88, Zhou et al. disclose: wherein the laser delivery head comprises, disposed optically downstream of the collimator, focusing optics (115) for focusing the radiation beam onto a workpiece (130) (Fig. 1, [0056]).

Claims 84 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2016/0377874) in view of Chann et al. (2012/0105968).

Regarding claim 84, Zhou et al. do not disclose:  one or more radiation sources emitting a plurality of discrete beams; focusing optics for focusing the plurality of beams onto a dispersive element; a dispersive element for receiving and dispersing the received focused beams; and a partially reflective output coupler positioned to receive the dispersed beams, transmit a portion of the dispersed beams therethrough as the radiation beam, and reflect a second portion of the dispersed beams back toward the dispersive element, wherein the radiation beam is composed of multiple wavelengths.
Chann et al. disclose: one or more radiation sources emitting a plurality of discrete beams; focusing optics for focusing the plurality of beams onto a dispersive element; a dispersive element for receiving and dispersing the received focused beams; and a partially reflective output coupler positioned to receive the dispersed beams, transmit a portion of the dispersed beams therethrough as the radiation beam, and reflect a second portion of the dispersed beams back toward the dispersive element, wherein the radiation beam is composed of multiple wavelengths (Fig. 1A, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou by adding the beam source of Chann to supply the radiation beam to the optical fiber in order to output a beam composed of multiple wavelengths.

Regarding claim 89, Zhou et al. do not disclose:  one or more radiation sources emitting a plurality of discrete beams; focusing optics for focusing the plurality of beams onto a dispersive element; a dispersive element for receiving and dispersing the received focused beams; and a partially reflective output coupler positioned to receive the dispersed beams, transmit a portion of the dispersed beams therethrough as the radiation beam, and reflect a second portion of the dispersed beams back toward the dispersive element, wherein the radiation beam is composed of multiple wavelengths.
Chann et al. disclose: one or more radiation sources emitting a plurality of discrete beams; focusing optics for focusing the plurality of beams onto a dispersive element; a dispersive element for receiving and dispersing the received focused beams; and a partially reflective output coupler positioned to receive the dispersed beams, transmit a portion of the dispersed beams therethrough as the radiation beam, and reflect a second portion of the dispersed beams back toward the dispersive element, wherein the radiation beam is composed of multiple wavelengths (Fig. 1A, [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhou by adding the beam source of Chann to supply the radiation beam to the optical fiber in order to output a beam composed of multiple wavelengths.

Allowable Subject Matter
Claims 9, 23 and 86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 23 are allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein: s(R−1)=t(n−1)/n, s is an effective optical distance between the optical element and the fiber exit plane, R=f1/EFL, f1 is a focal length of the collimator, f2 is a focal length of the optical element, d is a distance between the optical element and the collimator, 1/EFL = 1/f1 + 1/f2 - d /f1 × f2) , t is a thickness of the optical element, and n is a refractive index of the optical element.”
Claims 86 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein: s(R−1)=t(n−1)/n, s is an effective optical distance between the lens and the fiber exit plane, R=f1/EFL, f1 is a focal length of the collimator, f2 is a focal length of the lens, d is a distance between the lens and the collimator, 1/EFL = 1/f1 + 1/f2 - d /f1 × f2) , t is a thickness of the lens, and n is a refractive index of the lens.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Izawa (5,805,748), Sousa (2005/0257708), Nagano (2015/0185492) and Heinrich et al. (2016/0103328).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828